W. Allen, J.
The action was begun more than twenty years after the cause of action accrued, but within six years after its discovery by the plaintiff. The only question is whether there was any evidence that the defendant fraudulently concealed the cause of action from the knowledge of the plaintiff, within the meaning of the Pub. Sts. c. 197, § 14.
There was no evidence of anything done by the defendant after the cause of action accrued, and no evidence of any fraudulent act of his, except in making the representations which constitute the cause of action. The representations alleged are that the defendant was licensed by the Probate Court to sell the real estate of his intestate; that he had good right to sell it; that the title to it was good; and that the deed, a copy of which was in evidence, was in proper form, and sufficient to pass the *572property. The only false representations were as to the contents of public records, which the plaintiff had full opportunity to examine. If such representations constitute a cause of action, they are not sufficient to prove a subsequent fraudulent concealment of it from the knowledge of the plaintiff. Nudd v. Hamblin, 8 Allen, 130. Judgment for the defendant.